Citation Nr: 0118944	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  97-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder, 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1961 to 
October 1964.  

Historically, the veteran was granted service connection for 
a right knee disability by RO decision in September 1971.  By 
October 1973 and September 1978 decisions, the RO denied his 
claim of service connection for a low back disorder, claimed 
secondary to the service-connected right knee disability.  
The veteran initiated a timely appeal of the September 1978 
RO decision.

This case was initially before the Board of Veterans' Appeals 
(Board) in January 1980, when a decision was issued that 
denied service connection for a low back disability secondary 
to the service-connected right knee disability.  

This matter is now before the Board on appeal from a March 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which held 
that new and material evidence had not been submitted to 
reopen the veteran's claim of secondary service connection 
for a low back disorder.  

This case was before the Board in April 1999, at which time 
the Board reopened the veteran's claim, holding that new and 
material evidence had been submitted on the issue of 
secondary service connection for a low back disability.  In 
addition to reopening his claim, the Board remanded the case 
for further development, including an additional VA 
examination.  After readjudicating the veteran's claim, and 
with consideration given to the additional development, the 
RO issued a March 2001 decision denying secondary service 
connection for a low back disability on the merits.  The 
claim of service connection for a low back disability, 
secondary to a service-connected right knee disability, is 
now before the Board for appellate consideration.  



As a preliminary matter, the Board finds that the RO has 
complied with the directives of the April 1999 remand.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's low back disability was not caused or 
aggravated by his service-connected right knee disability. 


CONCLUSION OF LAW

The veteran's low back disability is not proximately due to 
or the result of a service-connected disability.  Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. § 3.310 (a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

By September 1971 decision, the RO granted service connection 
for postoperative arthrotomy, with excision of a cyst on the 
right knee.  The evidence of record at that that time 
included service medical records showing that the veteran was 
diagnosed with internal derangement in the right knee in 
August 1964.  He underwent an arthrotomy in September 1964 to 
excise a cyst from the right knee.  The service records are 
negative for clinical findings or treatment of a low back 
disorder.  

A May 1971 VA medical examination provided additional medical 
findings related to the veteran's right knee disability, but 
it was negative for any clinical findings relating to a low 
back disorder.
The veteran filed an application for service connection of a 
back injury in August 1972, contending that he has a low back 
disorder as a direct result of his service-connected right 
knee disability.  Specifically, he asserts that his knee 
buckled on at least two distinct occasions after his active 
service, which caused him to fall and throw his back out.  
Most pertinent to his claim, he contends that he first 
injured his back when his knee gave out while playing tennis 
in approximately 1972, and a subsequent injury in 
approximately 1978 when he hurt his low back in a work-
related injury.  

In support of his claim he submitted a letter from his 
private physician reflecting treatment in June 1972 for acute 
low back pain, described as acute traumatic lumbosacral 
strain.  Although the physician recorded the veteran's 
statements, he did not offer an opinion regarding the onset 
or etiology of the low back disorder.  

A VA hospital summary reveals that the veteran underwent a 
medial meniscectomy in June 1973.  The summary reflects that 
he did well post-operatively, except for some mild effusion 
of the knee and some diffuse redness along the operative 
site.  

In an August 1978 letter, a private chiropractor (A. J. G, 
D.C.) offered his opinion that "the [veteran's] lumbar spine 
was injured when his right knee failed to support him while 
he was carrying a box [on] approximately 5/1/78."  

In a September 1978 letter, another private physician 
reported the had treated the veteran since August 1978, and 
the initial diagnosis was possible herniated nucleus 
pulposus.  The physician stated that the veteran "attributes 
the onset of his back pain to the right knee giving out and 
historically this would have to be considered a causal 
relationship."  In an April 1979 letter, the same physician 
reported that the veteran continued to experience back pain.  
It was reiterated that "[the veteran] states that his back 
pain began when he had an episode of his right knee giving 
out and in that sense; I would agree that his back condition 
has been aggravated by his right knee condition."  

VA outpatient treatment records from March to September 1978 
reveal that the veteran reported that his knee buckled and he 
injured his back while trying to catch himself.  In June 1978 
he reported that his knee was giving out more frequently than 
in the past.  The reports show a diagnosis of degenerative 
arthritis of the right knee.  The medical records are 
negative for clinical findings or opinions as to the etiology 
of the low back disorder.

Surgical reports from a private hospital reflect that the 
veteran was seen in December 1978 and January 1979 with a 
diagnosis of facet syndrome, postoperative herniated nucleus 
pulposus.  The reports reflect that he previously underwent 
surgery due to a herniated nucleus pulposus.  He continued to 
have some back pain and intermittent muscle spasm, however, 
which was treated with facet injection on an outpatient 
basis.  He was admitted in January 1979 for facet rhizotomy.  
In an April 1979 letter, the veteran's chiropractor (A. J. G, 
D.C.-see above) wrote that "the instability of [the 
veteran's] right knee has caused several falls which in my 
opinion have created a series of microtraumas to his spine 
consequently his present condition."

At a personal hearing in October 1979, the veteran testified 
that he had been occasionally bothered by back problems 
between 1972 (when he injured his back playing tennis) and 
1978.  He stated that he often limped at work, and in May 
1978 he wrenched his back when his right knee gave out.  He 
wore a back brace to the hearing and used a cane to assist in 
walking.  

The veteran underwent VA medical examination in June 1980, 
during which he reported low back pain radiating down his 
left hip, and knee pain, bilaterally.  The VA physician noted 
both knee and back disorders, and recorded the veteran's 
history of right medial meniscectomy in 1973, and 
laminectomy, L4-5, in 1978.  Objective clinical findings were 
limited to the veteran's right knee.  The examination report 
is negative for clinical findings related to the veteran's 
back.  

One of the veteran's private physicians furnished medical 
records dated between March 1979 and May 1987, showing 
outpatient treatment he received for right knee pain.  A 
January 1980 clinic report noted the veteran's complaints of 
intermittent back pain, radiating to his lower extremity 
along with some numbness and tingling.  The veteran was next 
seen in April 1980, at which time he expressed concern about 
some numbness and tingling in both legs on prolonged 
standing.  He stated that it was only temporary and he was 
not really troubled if he did not stand too long.  Clinical 
examination revealed no sciatic notch tenderness, and sciatic 
stretch tests were negative.  The remainder of the outpatient 
records are negative for clinical findings related to the low 
back area.  

Regarding surgical procedures related to the veteran's right 
knee, a surgical record shows that arthroscopic abrasion 
arthroplasty of the lateral femoral condyle, right knee, was 
performed in May 1987.  Surgery on the veteran's right knee 
was also performed in March 1993.  An October 1995 surgical 
report shows a diagnosis of advanced degenerative arthritis 
of the right knee, and a total knee replacement arthroplasty, 
including the patella, was performed. 

In an October 1996 letter, the veteran's orthopedic surgeon 
noted the veteran's history of right knee pain.  He 
summarized the surgical procedures performed on the right 
knee, and noted that the veteran's back problem also 
necessitated spinal surgery "some 19 years ago."  The 
surgeon concluded by stating "[i]t is a known medical fact, 
and also my opinion based on reasonable medical certainty, 
that his back problems were probably aggravated by his 
arthritic right knee."  The orthopedic surgeon furnished 
another letter in May 1997, and wrote that ". . . based on 
30 years of clinical experience . . . I feel that [the 
veteran's] back problems were aggravated by his arthritic 
knee."  

At the June 1997 personal hearing, the veteran reiterated his 
belief that his low back disorder was secondary to his 
service-connected right knee disability, and testified that 
his physicians had concluded the same.  He reported that he 
first started experiencing back pain in 1973.   

On VA medical examination in June 1997, the veteran reported 
that he did not have a specific back injury, but his back 
went out every time he hurt his right knee.  He reported that 
he experienced a work-related accident in 1977, when he heard 
something "pop" in his back while lifting a 38 pound 
object.  The physician reported that the veteran had 
sustained two prolapsed disks for which a diskectomy and 
fusion were performed.  It was noted that the veteran's low 
back had remained "essentially stable" since the 1977 back 
surgery.  X-ray studies were interpreted a showing 
degenerative disease with sacralization of the 5th lumbar 
vertebra.  In conclusion, the physician stated:

In reviewing the C-file and the present 
findings, it is apparent that the 
principal injury to the veteran occurred 
in 1977 at this work place, this resulted 
in two popping disks with subsequent 
laminectomies.  The veteran's hospital 
bills were paid by workman's 
compensation, and he received one year 
compensation from workman's compensation.  
Based on these findings it is apparent 
that the veteran's back problem is 
primarily subsequent to an injury that he 
sustained in 1977. . . .  As he has had a 
laminectomy, it is more than likely his 
back pain is due to his 1977 injury.  The 
knee injury is as likely to be the source 
of his back problem.  

In written correspondence dated in July 1997, the veteran 
noted that the examination report was flawed in that he did 
not injure his back in 1977.  He stated that he injured his 
back on two occasions, in 1973 and in 1978, when he fell 
after his right knee buckled.  

The June 1997 opinion was conflicting as the physician opined 
that the back injury was the cause of the low back disability 
but also indicated that the right knee disability was "as 
likely" to be a source of the veteran's back problem.  In 
October 1997, the RO requested the VA physician who conducted 
the June 1997 examination to clarify his opinion.  
Specifically, the physician was asked to specify whether the 
veteran's right knee disability was causally related to the 
veteran's back condition.  If it was concluded that the right 
knee disability was not causally related to the back 
condition, the examiner was asked to state whether the 
underlying back condition was permanently worsened by the 
right knee disability.  It was further requested that the 
physician consider all of the medical evidence of record, to 
include the opinions of the veteran's private physicians.

In response the RO request for clarification, the VA 
physician furnished a November 1997 report, noting in part 
that that he had reviewed the C-file as well as the reports 
from the veteran's private physicians.  He stated that his 
conclusions were based on talking with the veteran, assessing 
the nature of the low back pain, and the nature of a 1977 
work-related injury.  

To once again clarify, and remove any 
ambiguity . . . the problem with [the 
veteran's] back primarily originated in 
1997 while he was lifting the 38 pound 
object, and heard something pop.  The 
subsequent surgery was related to that 
event only. . . .  The rest of the (June 
1997) examination shows while he has 
subjective symptoms of pain, [and] his 
forward flexion is diminished by 15 
degrees, the rest of his examination is 
unremarkable. . . .

My opinion is that the pain that he has 
had from time to time as a result of this 
knee injury is unlikely to be the major 
source of prolapsed disks in his 
lumbosacral spine.  I am of the opinion 
that the knee did not cause his back 
condition, [and] that his back condition 
was not worsened by his knee condition.  

Pursuant to the Board's April 1999 remand, the veteran 
underwent a VA orthopedic examination in September 1999, 
performed by a physician who had not previously examined the 
veteran.  The veteran complained of constant pain and 
discomfort in the low back area, with occasional pain and 
numbness in the left leg.  On examination, he did not appear 
to be in any distress, but walked with a left-sided limp.  No 
neurological disorder was found.  Electromyography studies of 
the left lower extremity and paraspinal muscles were 
interpreted as normal.  The diagnosis was chronic low back 
pain, status post laminectomy with degenerative changes at 
the L5-S1 level; status post total knee arthroplasty of the 
right knee.  The physician reported that the claims file was 
reviewed, as were copies of the April 1999 Board remand and 
the medical reports from the veteran's private physicians.  
In concluding the examination, the physician opined that 
"[i]t is not likely that the veteran's chronic low-back 
disability was caused or aggravated by the service-connected 
right knee disability."  

After reviewing the September 1999 examination report, the RO 
found that the physician's opinion was not supported by a 
sound rationale.  Accordingly, the claims file was returned 
to the physician, with a request that he provide the 
reasoning for his opinion.  In June 2000, the physician 
responded to the RO request, furnishing a report showing that 
the claims folder in its entirety was reviewed again.  He 
provided the following statements:

[I]t was once noted that the veteran was 
playing tennis when he twisted his knee 
and feel down and hurt his back.  So 
considering that fact that the veteran 
has been trying to establish a service 
connection for his back, it is my opinion 
that there is no causal relationship 
between the service-connected right knee 
and his low-back disability.  In 
reviewing the [evidence], I do not find 
any rationale put forward by those 
physicians to report some kind of 
connection.

The two conditions - namely, the back 
condition as well as the right knee 
condition - are independent of each other 
and continued for a long time from the 
1970's as I determined from review of 
these materials.  The approximate cause 
of the back pain is the fall and not any 
other part of the body.  
In closing, the physician stated that it remained his opinion 
that "it is not likely that the veteran's chronic low-back 
disability was caused or aggravated by the service-connected 
right knee disability."

Pursuant to another request from the RO, the physician 
furnished a February 2000 statement, noting that he had again 
reviewed the claims file and his previous examination report.  
The physician expressed:

[I]t is my opinion that [the veteran] is 
not likely to have additional disability 
due to his service-connected right knee 
condition.  The lower back has already 
sustained some injury rather 
independently and [he] went on to have 
lower back surgery.  This simple fact of 
involvement of the lower back by surgical 
means has created local pathology in the 
lumbar spine which in itself is more 
likely to produce further additional 
disability.  The likelihood of additional 
disability in the lower back is directly 
related to the lower back surgery and 
alteration of the pathology in the spine 
due to the combination of two factors - 
namely, lower back injury and disc 
surgery.

Legal Criteria and Analysis

A person who submits a claim for VA benefits has the 
responsibility to present and support a claim for benefits.  
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. §§ 3.103, 3.159 (2000).  VA may decide a claim without 
providing such assistance when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement.  See Veteran's Claims Assistance Act 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
See, e.g., Littke v. Derwinski, 1 Vet. App. 90 (1990).  

As shown, the veteran was afforded numerous VA examinations.  
The RO has obtained his service medical records and the 
reports generated on VA examinations.  The claims file shows 
that no medical care provider has indicated that pertinent 
records exist which have not already been furnished.  In this 
case, the veteran was notified by the RO rating decision, as 
well as a statement of the case (SOC), and a supplemental 
statement of the case (SSOC), of what was needed to 
substantiate his claim. 

The Board concludes that the discussions in the rating 
decision, the SOC, and the SSOC informed him of the evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  Thus, the record indicates, and 
the Board concludes, that the veteran was adequately informed 
of the evidence necessary to support his claim, all relevant 
records identified were obtained, and sufficient medical 
evidence for a determination of the matter on appeal has been 
furnished.  Moreover, there is no indication that other 
probative records exist which could be obtained, but have not 
already been furnished.  As noted, the veteran has been 
afforded two VA orthopedic examinations, performed by 
different physicians and which included opinions addressing 
the contended causal relationship, and the RO requested and 
obtained addendums to both examinations for the purpose of 
ensuring clarity.  Therefore, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance is required in order to satisfy the duty to 
assist.

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition. 38 C.F.R. § 3.310; Harder v. Brown, 5 Vet. App. 
183 (1993).  When aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disability has caused a new disability, there must be 
competent medical evidence that the secondary disability was 
caused or chronically worsened by the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509 (1998); 
Reiber v. Brown, 7 Vet. App. 513 (1995); Jones v. Brown, 7 
Vet. App. 134 (1994).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for service 
connection to be granted.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The resolution of the issue in this case must be considered 
on the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16 
(1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In regard to the veteran's contention that his current low 
back disorder is secondary to his service-connected right 
knee disability, that assertion addresses a question of 
medical causation requiring medical expertise.  Generally, 
statements prepared or made by lay persons ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to establish service connection.  A layperson can 
certainly provide an eyewitness account of visible symptoms.  
Layno v. Brown, 5 Vet. App. 465 (1994).  However, the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge.  For the most part, a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education must provide medical testimony.  
Espiritu, 2 Vet. App. at 494-95.  The record does not 
indicate that the veteran has the requisite medical expertise 
to provide competent medical evidence establishing such a 
relationship. 

The Board is aware of the statements from the veteran's 
treating physicians, which reflect that his current low back 
disorder is related, at least to some degree, to the service-
connected right knee disability.  What the record does not 
show is that any of the veteran's private physicians or 
chiropractor had access to the claims file, or had the 
opportunity to review the veteran's medical history as 
evidenced by the claims folder.  Notably, the opinions of the 
private physicians as to the etiology of the veteran's low 
back disorder appear to be based on the veteran's service and 
medical history as recounted by himself. 

Significantly, the opinions of the private physicians are 
contradicted by the findings and opinions of VA physicians 
who reviewed the veteran's claims file and were thus familiar 
with his medical history as evidenced by medical 
documentation.  The June 1997 and September 1999 VA 
examination reports reflect opinions by two physicians who 
specifically and emphatically stated that the veteran's low 
back disability is not related on a secondary basis to the 
service-connected right knee disability.  Notably, the VA 
physicians who expressed the opinions also noted that they 
had reviewed the claims folder, including the medical records 
and opinions of the veteran's private physicians and 
chiropractor.  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical date, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the VA examiners' opinions 
reflect examination of the veteran and a full review of all 
medical evidence of record, including the clinical records 
created by the veteran's private physicians and chiropractor, 
and the medical opinions of those clinicians.  In contrast, 
it is apparent that the private physician and chiropractor 
opinions as to the relationship between the veteran's low 
back disorder and his right knee disability are based on a 
medical history provided by the veteran himself; a history he 
reported to his physicians more than seven years after his 
separation from service.  

Accordingly, the Board finds that the opinions of the private 
physicians and chiropractor with respect to the veteran's low 
back disability are based a medical history as provided by 
the veteran, and thus are of less probative value that the 
opinions of VA physicians who had the benefit of reviewing 
the entirety of the claims folder.  In this regard the Board 
notes that the Court has stated that, without a thorough 
review of the record, an opinion regarding etiology can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 177 (1993).  It is again pertinent to note 
that the veteran was afforded two VA orthopedic examinations, 
performed by different physicians for the specific purpose of 
addressing the contended causal relationship, and the RO 
requested and obtained addendums to both examinations for the 
purpose of ensuring clarity.  Both physician reviewed the 
relevant evidence in the claims file, obtained a detailed 
history from the veteran, and performed an appropriate 
orthopedic examination.  For these reasons, the VA examiners' 
opinions are given higher probative value.

While the veteran has submitted medical evidence of a current 
low back disability, the most probative medical evidence has 
shown that the low back disability is not related to the 
service-connected right knee disability.  For the reasons 
stated above, and due to the lack of a preponderance of 
competent, probative medical evidence establishing that the 
veteran's low back disorder is causally related to the 
service-connected right knee disability, his claim for 
service connection on a secondary basis for same must be 
denied.  As the preponderance of the evidence is against the 
claim, the reasonable doubt doctrine is not for application.  
See generally Gilbert, 1 Vet. App. at 53.



ORDER

Service connection for a low back disorder, secondary to a 
service-connected right knee disability, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

